Title: From James Madison to Thomas Jefferson, 14 June 1795
From: Madison, James
To: Jefferson, Thomas


Dear SirOrange June 14. 1795
I am almost ashamed to be so late in acknowledging your favr. of April 27: but, saying nothing of some unknown cause of its not getting to hand till two weaks or more after its date, I have been in constant expectation & intention of paying my respects in person to Monticello within two or three days and consequently of explaining & justifying my purposes better than it could be done by letter. A succession of incidents has as constantly delayed any visit, till the time has arrived for fulfilling a promised one to a particular relation of Mrs. M. in Hanover about 50 Miles distant. I am the more anxious to have this over, as the season will soon be unsafe in that quarter, and the harvest will require my presence. As soon after my return as possible I will indulge myself with the pleasure of seeing you. I have lately recd. a letter from Monroe of Feby. 25. which he wishes you to see & I shall bring with me. A prior one also of very interesting contents will be also worth your perusal. I have heard nothing yet from Philada. relating to the tenor of the Treaty with G. B. Just about the close of the Session I wrote a coercive letter to Dohrman on the subject of his debt to Mazzei. He answered that he was, just on the rece[i]pt of it, abt. to let me know that the success of some of his efforts wd. soon enable him to close the business. My departure obliged me to put it into the hands of Beckley who was going to N. Y. from whom I learn that D. suspends the payment till a liquidation of the debt can be made, but with an apparent ability & purpose to avoid any delay beyond that. It seems that D. has receipts for part payments to Mazzei subsequent to his deed of Trust to me, and alledges with some probable reason that the sum in the deed was not the real amount of the debt but a round one fully covering & securing the maximum. There are some points also relating to the rate of damages & interest on the protested bills, on which there may be room for negociation. As well as I recollect both were to be settled according to the laws of N. Y. not of Virginia, whether binding in the case or not, in consideration of the indulgence shewn him. I have urged a payment immediately of as much as may be due according to his own shewing, but have recd. no answer. I have several little things for you as your seal &c. with a few pamphlets. Among the latter is a fugitive publication answering the misrepre[sen]tations of the Session prior to the last. It was extorted by the intreaties of some friends, just at the close of the session, under a surfeit of politics, and contains about half what was sketched & meant for the press; the nausea of the subject & other circumstances have left the remainder unfinished. I shall bring these articles with me when I pay my visit. Yrs. always & affecy.
Js. Madison J⟨r.⟩
